     8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 1 of 17 - Page ID # 143



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:19CR248

          v.
                                                               MEMORANDUM
 OMERO LEON,                                                    AND ORDER

                       Defendant.


         This matter is before the Court on defendant Omero Leon’s (“Leon”) Motion to
Suppress Statements (Filing No. 13) he made to law enforcement on August 18, 2018, and
July 24, 2019, and the magistrate judge’s Findings and Recommendation (Filing No. 31)
that Leon’s motion be granted. The government concedes Leon’s first statements—made
in response to custodial interrogation without the benefit of the warnings required by
Miranda v. Arizona, 384 U.S. 436 (1966)—are inadmissible. But the government objects
(Filing No. 35) to the recommended exclusion of Leon’s later statements. For the reasons
stated below, Leon’s motion is granted in part and denied in part.

I.       BACKGROUND
         On August 18, 2018, Leon was arrested after his girlfriend, R.S., a Native American
woman, reported to police that he hit her in the arm with a frying pan. Soon after the arrest,
Leon made inculpatory statements in response to questions from Thurston County Sheriff
Deputy Derek Utemark (“Deputy Utemark”). Deputy Utemark did not advise Leon of his
Miranda rights before questioning him. Leon reportedly spent one day in jail.

         Almost a year later, Special Agents Stephen Friend (“Special Agent Friend”) and
Sam Roberts (“Special Agent Roberts” and collectively, “agents”) of the Federal Bureau
of Investigation (“FBI”) contacted Leon about the allegations. Having reviewed the
existing police reports and body-camera footage of Deputy Utemark’s questioning, Special
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 2 of 17 - Page ID # 144




Agent Friend understood Leon’s custodial statements were at least “problematic” and
likely inadmissible.

       On July 24, 2019, the agents arrived unannounced at Leon’s residence in Macy,
Nebraska, to interview him about the August 18, 2018, incident. They were dressed in
plain clothes with their badges visible. Both carried firearms. Special Agent Friend carried
a pistol holstered visibly on his left hip. Special Agent Roberts carried concealed on his
right hip. Neither touched nor unholstered their firearms during the encounter with Leon.

       When the agents arrived at Leon’s house, Special Agent Friend, who was familiar
with Leon from a prior incident, knocked on the door and identified himself and Special
Agent Roberts as FBI agents. He told Leon they needed to speak with him about the
incident with R.S. Leon willingly agreed to talk to them and stepped outside. Satisfied
that Leon was not in custody and that the conversation was voluntary, the agents did not
give any Miranda warnings or tell Leon he could end the interview and go back inside.

       After stepping outside, Leon—apparently not entirely clear about why the agents
were there—began to discuss another incident from May 2018,1 before the agents clarified
they wanted to discuss the August 18, 2018, incident. Leon then explained he was washing
a frying pan in the kitchen sink during a verbal altercation with R.S. Leon stated he turned
around and threw the pan at R.S., striking her in the arm. Special Agent Roberts gave Leon
a padfolio and asked him to demonstrate what he did with the pan. Leon complied.

       At the end of the interview, the agents thanked Leon and told him they would contact
him if they needed anything further. The officers did not place him under arrest. He went
back into his house and the agents left. In all, Leon spoke with the agents in his front yard
for five to ten minutes. The tone was conversational, and no one raised their voices. Leon


       1
        At a suppression hearing on January 16, 2020, Leon’s counsel said the prior
incident occurred in May 2018. In his supplemental brief, Leon asks the Court to take
notice of an incident from March 15, 2018. The actual date makes no difference.

                                             2
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 3 of 17 - Page ID # 145




was never handcuffed or restrained in any way. He remained free to move throughout the
interview. According to Special Agent Friend, Leon could have walked away or returned
to his residence at any time.

       A day or two after the interview, Special Agent Friend swore out an affidavit that
eventually led to federal charges.      On August 19, 2019, the government filed an
Information (Filing No. 1) charging Leon with assaulting R.S. on August 18, 2018, in
violation of 18 U.S.C. §§ 113(a)(4) and 1152.

       On September 30, 2019, Leon moved (Filing No. 13) to suppress his statements to
Deputy Utemark on August 18, 2018, and to the agents on July 24, 2019, arguing they had
all been taken in violation of his Miranda rights. The government opposed (Filing No. 16)
the motion. At the magistrate judge’s request, the parties filed supplemental briefs (Filing
Nos. 21 and 22) regarding any relevance the decision in Missouri v. Seibert, 542 U.S. 600
(2004), might have to the suppression issues in this case.

       At the January 16, 2020, suppression hearing, Special Agent Friend was the only
witness. Neither party offered any other evidence. On February 18, 2020, the magistrate
judge issued a Findings and Recommendation recommending the Court grant Leon’s
motion in full. Noting the government did not intend to offer Leon’s statements to Deputy
Utemark on August 18, 2018, the magistrate judge found Leon “was in custody on July 24,
2019, and that the failure to provide him with Miranda warnings prior to questioning
render[ed] his statements inadmissible.” The magistrate judge alternatively concluded that
“even if [Leon] was not in custody during the July 24, 2019, Miranda-less questioning, the
undersigned magistrate judge nevertheless finds that [Leon’s] statements must be
suppressed as tainted by the prior Miranda violation in August 2018.”

       On March 17, 2020, the government timely objected (Filing No. 35) to the Findings
and Recommendation. Although the government raises six specific objections, they boil
down to an elemental challenge to the magistrate judge’s ultimate conclusions that (1) Leon

                                             3
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 4 of 17 - Page ID # 146




was in custody when interviewed on July 24, 2019, and (2) his statements that day were
tainted by the August 2018 Miranda violation. Leon did not file a response.

II.    DISCUSSION
       A.      Standard of Review
       Title 28, section 636(b)(1)(B) authorizes the Court to “designate a magistrate judge
to conduct” an evidentiary hearing and submit “proposed findings of fact and
recommendations for the disposition” of a motion to suppress evidence in a criminal case.
When a party timely objects to the magistrate judge’s findings and recommendation, as the
government did here, the Court must “make a de novo determination of those portions of
the report or specified proposed findings or recommendations to which objection is made”
and “may accept, reject, or modify, in whole or in part, the findings or recommendations
made by the magistrate judge.” Id. § 636(b)(1); accord Fed. R. Crim. P. 59(b)(3).

       B.      The Custody Inquiry
       The Fifth Amendment prohibits compelling a criminal defendant “to be a witness
against himself.” U.S. Const. amend. V. “To safeguard the uncounseled individual’s Fifth
Amendment privilege against self-incrimination, the Miranda Court held, suspects
interrogated while in police custody must be told that they have a right to remain silent,
that anything they say may be used against them in court, and that they are entitled to the
presence of an attorney, either retained or appointed, at the interrogation.” Thompson v.
Keohane, 516 U.S. 99, 107 (1995) (citing Miranda, 384 U.S. at 444).

       But “[n]ot every confession obtained absent the Miranda warnings is inadmissible.”
United States v. LeBrun, 363 F.3d 715, 720 (8th Cir. 2004) (en banc). “Miranda warnings
are due only when a suspect interrogated by the police is ‘in custody.’” Thompson, 516
U.S. at 102.

       That brings us to the first issue before the Court. Leon says he was in custody when
he was interviewed on July 24, 2019. The government says he was not.


                                            4
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 5 of 17 - Page ID # 147




       Whether Leon was “‘in custody’ is an objective inquiry.” J.D.B. v. North Carolina,
564 U.S. 261, 270 (2011). It “depends on the objective circumstances of the interrogation,
not on the subjective views harbored by either the interrogating officers or the person being
questioned.” Stansbury v. California, 511 U.S. 318, 323 (1994) (per curiam).

       To determine whether Leon was in custody on July 24, 2019, the Court must
consider “whether, given the totality of the circumstances, a reasonable person would have
felt at liberty to terminate the interrogation and leave or cause the agents to leave.” United
States v. Vinton, 631 F.3d 476, 481 (8th Cir. 2011). The Eighth Circuit has identified a
non-exhaustive list of factors that courts can consider in deciding whether a suspect is in
custody, including the following:

       (1) whether the suspect was informed at the time of questioning that the
       questioning was voluntary, that the suspect was free to leave or request the
       officers to do so, or that the suspect was not considered under arrest;
       (2) whether the suspect possessed unrestrained freedom of movement during
       questioning; (3) whether the suspect initiated contact with authorities or
       voluntarily acquiesced to official requests to respond to questions;
       (4) whether strong arm tactics or deceptive stratagems were employed during
       questioning; (5) whether the atmosphere of the questioning was police
       dominated; [and] (6) whether the suspect was placed under arrest at the
       termination of the questioning.

United States v. Hoeffener, 950 F.3d 1037, 1045-46 (8th Cir. 2020) (quoting United States
v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1990)). Other relevant factors may include the
time, place, and length of the interview and the suspect’s age, education, intelligence, work
history, and prior experience with law enforcement. See, e.g., United States v. Laurita, 821
F.3d 1020, 1026 (8th Cir. 2016); LeBrun, 363 F.3d at 723.


       But evaluating custody is not a simple tallying exercise. See United States v. Ollie,
442 F.3d 1135, 1140 (8th Cir. 2006); United States v. Czichray, 378 F.3d 822, 827 (8th
Cir. 2004) (“‘[C]ustody’ cannot be resolved merely by counting up the number of factors
on each side of the balance and rendering a decision accordingly.”). “In the end, these

                                              5
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 6 of 17 - Page ID # 148




criteria are only useful tools meant to focus attention.” Ollie, 442 F.3d at 1140. “The
ultimate question in determining whether a person is in ‘custody’ for purposes of Miranda
is ‘whether there is a formal arrest or restraint on freedom of movement of the degree
associated with formal arrest.’” Czichray, 378 F.3d at 826 (quoting California v. Beheler,
463 U.S. 1121, 1125 (1983) (per curiam)).

       Applying these principles to the totality of the circumstances of Leon’s interview
on July 24, 2019, the Court finds he was not in custody when he made the statements at
issue. Leon was neither formally arrested nor faced restraints on his freedom of movement
even remotely close to a degree associated with a formal arrest. Id.

       Two FBI agents initiated contact with Leon with a surprise visit to his home around
noon on a summer day. When Leon came to the door, the agents—dressed in plain clothes
with holstered firearms—identified themselves and generally told him why they wanted to
talk to him. Leon, an adult with prior experience with police questioning, willingly and
voluntarily stepped out of his house and agreed to talk to them. 2

       As Leon aptly points out, the agents did not take advantage of what the Eighth
Circuit has described as “[t]he most obvious and effective means of demonstrating that a
suspect” is not in custody by expressly informing Leon that he was not under arrest, that
answering their questions was voluntary, and that he was free to end the interview and
leave at any time. 3 Griffin, 922 F.2d at 1349. That failure certainly weighs in Leon’s favor
but is not dispositive, see Ollie, 442 F.3d at 1137 (“No single consideration is
dispositive.”), particularly where, as here, the balance of the surrounding circumstances
support “a contrary conclusion,” see, e.g., United States v. Mottl, 946 F.2d 1366, 1369-70

       2
         The record does not say whether Leon or the agents suggested they speak outside.
There is also no definitive evidence anyone else was at the house during the interview.
       3
        While strongly supportive of officers giving those admonitions, the Eighth Circuit
has not made them a condition of noncustodial interrogation. See Griffin, 922 F.2d at 1349;
United States v. Flores-Sandoval, 474 F.3d 1142, 1147 (8th Cir. 2007) (concluding the
defendant was not in custody even though he “was not informed that he was free to leave”).

                                             6
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 7 of 17 - Page ID # 149




(8th Cir. 1991) (concluding an interview at FBI headquarters was not custodial even though
the FBI agents did not inform the defendant that “he did not have to participate in the
interview” and could terminate it at will and that the agents “did not intend to arrest him”).
Though important, a failure to inform “is not dispositive” because “the touchstone of [the]
inquiry remains whether [the defendant] was restrained as though he were under formal
arrest.” United States v. Lowen, 647 F.3d 863, 868 (8th Cir. 2011).

       Here, Leon was never expressly told he was not under arrest and could refuse to
talk, but there is no evidence he was not free to end the interview and leave at any time.
See Flores-Sandoval, 474 F.3d at 1147. He was never handcuffed or otherwise physically
restrained in any way during the interview. See Ollie, 442 F.3d at 1138 (“A suspect will
generally feel more able to end an interview when his mobility is unimpeded by the
authorities.”); accord United States v. Elzahabi, 557 F.3d 879, 884 (8th Cir. 2009)
(explaining even a police-station interview is noncustodial if “there is no clear indication
that the defendant’s freedom to depart [wa]s restricted”).

       The entire interview—which lasted only five to ten minutes—took place in Leon’s
front yard, just steps from his front door. “When a person is questioned ‘on his own turf,’
[the Eighth Circuit] ha[s] observed repeatedly that the surroundings are ‘not indicative of
the type of inherently coercive setting that normally accompanies a custodial
interrogation.’” Czichray, 378 F.3d at 826 (internal citations omitted) (first quoting United
States v. Rorex, 737 F.2d 753, 756 (8th Cir. 1984), then quoting United States v. Helmel,
769 F.2d 1306, 1320 (8th Cir. 1985)).

       The tone of the interview was friendly and conversational. See, e.g., United States
v. Axsom, 289 F.3d 496, 502 (8th Cir. 2002) (finding a “friendly and cooperative” interview
in the comfort and familiarity of the defendant’s own home weighed against custody).
Leon even willingly used Special Agent Rogers’s padfolio to demonstrate what happened
with the frying pan. The agents did not threaten or coerce Leon or use any strong-arm


                                              7
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 8 of 17 - Page ID # 150




tactics or deception to get him to talk. See, e.g., United States v. Giboney, 863 F.3d 1022,
1028 (8th Cir. 2017); United States v. Vinton, 631 F.3d 476, 481 (8th Cir. 2011).

         The Court does not agree with Leon and the magistrate judge that Leon’s encounter
with the agents was unduly coercive or otherwise improper because the agents did not lay
all their cards on the table before interviewing him. See Oregon v. Mathiason, 429 U.S.
492, 495 (1977) (“[A] noncustodial situation is not converted to one in which Miranda
applies simply because a reviewing court concludes that, even in the absence of any formal
arrest or restraint on freedom of movement, the questioning took place in a ‘coercive
environment.’”). Leon faults Special Agent Friend for failing to share with Leon his
purported objective “to shore up necessary evidence for a federal case” and for failing to
“take effort to explain to Mr. Leon that, though he had already been arrested for the offense
conduct[,] that he could face additional jeopardy and would be incriminating himself by
engaging with an explanation to the officer.” The magistrate judge wanted the agents to
tell Leon “that his answers would be used against him, that he could be further punished,
that the tribal authorities did not have jurisdiction, that there was further investigation by
authorities having jurisdiction, that he did not have to talk, that this was a final step before
the filing of a federal charge, [and] that he was free to leave.”

         But neither cites any authority requiring law-enforcement officers to give such
extensive disclosures before interviewing someone in these circumstances—disclosures
that often mirror and, in many respects, go far beyond what Miranda requires even after
the custody question is answered. See Beheler, 463 U.S. at 1125 n.3 (noting the defendant
“cite[d] no authority to support his contention that his lack of awareness [about the
consequences of participating in an interview] transformed the situation into a custodial
one”).

         What’s more, “the critical inquiry is not whether the interview took place in a
coercive or police dominated environment, but rather whether the defendant’s ‘freedom to


                                               8
  8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 9 of 17 - Page ID # 151




depart was restricted in any way.’” LeBrun, 363 F.3d at 720 (quoting Mathiason, 429 U.S.
at 495). “[I]t is the objective surroundings, and not any undisclosed views, that control the
Miranda custody inquiry.” Stansbury, 511 U.S. at 325.

       Accordingly, an interrogating officer’s knowledge, beliefs, suspicions, purpose, and
plans are “not relevant for purposes of Miranda” unless that information (1) is somehow
conveyed to the person being questioned and (2) would affect “how a reasonable person in
that position would perceive his or her freedom to leave.” Id. at 325-26. Here, it was not,
so it could not. Whatever benefit might have been obtained by giving Leon the proposed
information, that information “does not bear upon the question whether [Leon was] in
custody for purposes of Miranda” precisely because it was not disclosed. 4 Id. at 324.

       Even if failing to make such broad disclosures could be deceptive or coercive on
“the facts and circumstances of [a] particular case,” that failure still only becomes relevant
to the custody inquiry if it would affect a reasonable person’s view of their freedom to
leave. Id. at 325; accord Laurita, 821 F.3d at 1026 (“The use of deception is irrelevant
unless it relates to a reasonable person’s perception of his freedom to depart.”). Nothing
in the record in this case suggests the type of deception or coercion that a reasonable person
would perceive as restricting their freedom to end the interview and walk away. See, e.g.,
Lowen, 647 F.3d at 868. The Eighth Circuit has routinely found circumstances far more
coercive and police dominated than these to either have little to no bearing on the custody
question, Laurita, 821 F.3d at 1026 (listing cases), or to be noncustodial, Giboney, 863
F.3d at 1028-29 (same).

       The Court also rejects any notion that the government’s filing of “a federal charging
document and issuance of summons” almost a month after the agents completed the

       4
        “Of course, instances may arise in which the officer’s undisclosed views are
relevant in testing the credibility of his or her account of what happened during an
interrogation.” Stansbury, 511 U.S. at 325. Differences between an officer’s written
reports and oral testimony and their decisions related to accurately preserving and
documenting an interview can also affect an officer’s credibility.

                                              9
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 10 of 17 - Page ID # 152




interview is tantamount to the agents placing Leon under arrest at the end of the interview.
Again, “[t]he key is the reasonable person’s view [of the degree of restraint] ‘during the
interview.’” United States v. Black Bear, 422 F.3d 658, 662 (8th Cir. 2005) (quoting
United States v. Wallace, 323 F.3d 1109, 1113 (8th Cir. 2003) (noting the defendant was
arrested long after the interview, not when it ended)).

       When the agents finished interviewing Leon, they did not arrest him. They thanked
him and left. Leon went back into his house. He was not charged for almost a month and
was never formally arrested by federal authorities. Events that occur days or weeks after
an interview “do not affect the objective circumstances of [the] . . . interview, and thus
cannot affect the Miranda custody inquiry.” Stansbury, 511 U.S. at 324. This factor does
not suggest Leon was in custody. See United States v. Galceran, 301 F.3d 927, 931 (8th
Cir. 2002) (“Lack of arrest is a ‘very important’ factor weighing against custody.”).

       Given the totality of these circumstances, Leon was not in custody during the
July 24, 2019, interview, and Miranda warnings were not required.

       C.     No Taint
       The magistrate judge found that even if Leon was not in custody during the July 24,
2019, interview, his statements from that interview should still be suppressed “as tainted
by the prior Miranda violation in August of 2018.” In reaching that conclusion, the
magistrate judge analyzed the attenuation factors from Brown v. Illinois, 422 U.S. 590,
603-04 (1975), in which the Supreme Court decided that a confession from a person
arrested and detained in violation of the Fourth Amendment should be excluded as fruit of
an illegal arrest unless the government can show a break in “the causal connection between
the illegality and the confession” such that the confession is not only voluntary under the
Fifth Amendment but is also “sufficiently an act of free will to purge the primary taint” for
Fourth Amendment purposes. 422 U.S. 590, 602-04 (1975) (quoting Wong Sun v. United
States, 371 U.S. 471, 486 (1963)).


                                             10
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 11 of 17 - Page ID # 153




       In Brown, the Supreme Court identified several factors to consider “in determining
whether the confession is obtained by exploitation of an illegal arrest,” including “[t]he
temporal proximity of the arrest and the confession, the presence of intervening
circumstances, and, particularly, the purpose and flagrancy of the official misconduct.” Id.
at 603-04. Temporal proximity “favors attenuation” if “‘substantial time’ elapses between
an unlawful act and when the evidence is obtained.” Utah v. Strieff, 579 U.S. ___, ___,
136 S. Ct. 2056, 2062 (2016).

       Briefly applying those factors, the magistrate judge concluded “the attenuation of
the taint in” this case was insufficient “to permit use of the challenged evidence.” The
magistrate judge acknowledged the passage of almost a year between the interviews but
found “no intervening circumstances between the two interviews”—despite Leon’s release
from jail, return home, and significant changes in not only the setting of the interview but
also the investigating agency and officers, none of which were involved in the Miranda
violation. Focusing on the second interview rather than the circumstances of the Miranda
violation, the magistrate judge found Special Agent Friend’s purpose “was clearly to obtain
admissible statements in lieu of the statements previously obtained from [Leon] while in
jail without the benefit of Miranda warnings.”

       The magistrate judge then examined “whether the circumstances of this case
presented a two-part interrogation practice analogous to Missouri v. Seibert, 542 U.S. 600
(2004).” The magistrate judge concluded Seibert was inapposite because the agents did
not give Leon Miranda warnings before the second interview but nonetheless found “the
scenario presented in this case is perhaps even more egregious as Agent Friend chose to
obtain [Leon’s] admissions a second time without any warnings at all.” The magistrate
judge concluded, “It is nonsensical to allow the admission of [Leon’s] statements in this
case when clearly established precedent forbids two-step questioning even where Miranda
warnings are subsequently given.”        Based on that analysis, the magistrate judge
recommends suppressing the statements Leon made on July 24, 2019.


                                            11
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 12 of 17 - Page ID # 154




       The government objects to “[t]he magistrate judge’s use of Fourth Amendment
attenuation law to examine whether the initial Fifth Amendment violation tainted the
second interview.” According to the government, neither the broad Fourth Amendment
exclusionary rule from Brown nor the two-part interrogation rules from Seibert apply in
this case. The government contends Oregon v. Elstad, 470 U.S. 298 (1985), and its
progeny control in this case and favor admitting Leon’s July 24, 2019, statements. The
government’s objections are generally well taken.

       The Supreme Court has long held that obtaining a confession “under circumstances
which preclude” its use at trial does not automatically bar the use of a second confession
obtained “after those conditions have been removed.” United States v. Bayer, 331 U.S.
532, 541 (1947). Although an inadmissible confession may “let the cat out of the bag” and
forever burden the confessor with “the psychological and practical disadvantages of having
confessed,” it does not “perpetually disable” them from making an admissible confession
when the circumstances change. Id. at 540-41; accord Elstad, 470 U.S. at 307 (explaining
the Miranda rule “does not require that [unwarned] statements and their fruits be discarded
as inherently tainted”). Even in extreme cases where the police have “forced a full
confession from the accused through unconscionable methods of interrogation, the Court
has assumed that the coercive effect of the confession could, with time, be dissipated.”
Elstad, 470 U.S. at 311-12 (citing Lyons v. Oklahoma, 322 U.S. 596 (1944)).

       The Court’s analysis of the admissibility of a second confession obtained after an
alleged Miranda violation depends on the underlying circumstances. If a defendant alleges
the “police intentionally used [a] two-step interrogation technique” as “part of a deliberate
attempt to circumvent Miranda,” the analysis is governed by Justice Kennedy’s
concurrence in Seibert. Ollie, 442 F.3d at 1142-43. For Seibert to apply, “the police
officer’s technique [must be] a ‘designed,’ ‘deliberate,’ ‘intentional,’ or ‘calculated’
circumvention of Miranda.” Black Bear, 422 F.3d at 664 (citing Seibert, 542 U.S. at 619-
22) (Kennedy, J., concurring in the judgment); accord United States v. Hernandez-


                                             12
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 13 of 17 - Page ID # 155




Hernandez, 384 F.3d 562, 566 (8th Cir. 2004) (applying Elstad instead of Seibert in the
absence of an intentional withholding of Miranda warnings as part of a nefarious plot).

       Leon broadly condemns “the current FBI tactics used in Indian Country,” which he
believes “are designed exclusively to keep suspects away from exercising their
constitutional rights.” But the record in this case is devoid of any evidence Deputy
Utemark and the agents “used a deliberate strategy of staged interrogations”—eleven
months apart—to obtain Leon’s statements in circumvention of Miranda. Elzahabi, 557
F.3d at 884. Therefore, the admissibility of Leon’s statements to the agents “is governed
by Elstad.” United States v. Torres-Lona, 491 F.3d 750, 758 (8th Cir. 2007) (upholding
determination that a Miranda violation was “merely an oversight,” not deliberate); see also
United States v. Walker, 518 F.3d 983, 985 (8th Cir. 2008) (“[B]ecause an improper tactic
was not employed and the two questioning sessions were separated by time and location,
this case is governed by Elstad, not Seibert.”).

       In Elstad, police officers detained an eighteen-year-old burglary suspect named
Michael Elstad (“Elstad”) in his parents’ home. 470 U.S. at 300-01. Without being
Mirandized, Elstad voluntarily made incriminating statements in response to police
questioning. Id. at 301. About an hour later at the police station, the police advised Elstad
of his Miranda rights. Id. He then knowingly waived those rights and gave a signed
confession. Id.

       Before trial, Elstad moved to suppress both his oral statement and his signed
confession. Id. at 302. The trial court suppressed Elstad’s unwarned statement but rejected
his argument that the statement “‘let the cat out of the bag’ and tainted the subsequent
confession as ‘fruit of the poisonous tree.’” Id. (citing Bayer, 331 U.S. 532, and Wong Sun,
371 U.S. 471). Convicted and sentenced to five years, Elstad appealed. Id. The Oregon
Court of Appeals reversed his conviction, and the Oregon Supreme Court denied the state’s
request for further review. Id. at 302-03.


                                             13
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 14 of 17 - Page ID # 156




       The United States Supreme Court granted certiorari and reversed, holding “that a
suspect who has once responded to unwarned yet uncoercive questioning is not thereby
disabled from waiving his rights and confessing after he has been given the requisite
Miranda warnings.” Id. at 318. In reaching that holding, the Supreme Court explicitly
refused to apply the Fourth Amendment’s broad exclusionary rule as applied in Wong Sun
and Brown to a procedural Miranda violation because the exclusionary rule “serves
interests and policies [under the Fourth Amendment] that are distinct from those it serves
under the Fifth.” Id. at 305-06 (quoting Brown, 422 U.S. at 601)); see also Ollie, 442 F.3d
at 1141 (noting the Elstad “Court rejected the argument that the fruit-of-the-poisonous-tree
doctrine required suppression of the subsequent statement”).          The Supreme Court
explained it would be “an unwarranted extension of Miranda to hold that a simple failure
to administer the warnings, unaccompanied by any actual coercion or other circumstances
calculated to undermine the suspect’s ability to exercise his free will, so taints the
investigatory process that” it renders ineffective “a subsequent voluntary and informed
waiver.” Elstad, 470 U.S. at 309.

       Absent evidence of actual coercion or improper police tactics in obtaining an
unwarned statement, “the admissibility of any subsequent statement” turns “solely on
whether it is knowingly and voluntarily made.” 5 Elstad, 470 U.S. at 309, 318 (“[T]here is
no warrant for presuming coercive effect where the suspect’s initial inculpatory statement,
though technically in violation of Miranda, was voluntary.”). If it is, it’s admissible. See
Miranda, 384 U.S. at 478 (“Confessions remain a proper element in law enforcement. Any
statement given freely and voluntarily without any compelling influences is, of course,
admissible in evidence.”).




       5
        That is not to say the defendant must know “his initial statement could not be used
against him,” Ollie, 442 F.3d at 1141, or that police officers must “pinch-hit for counsel”
and give legal advice on issues of custody and admissibility, Elstad, 470 U.S. at 316 (“This
Court has never embraced the theory that a defendant’s ignorance of the full consequences
of his decisions vitiates their voluntariness.”).

                                            14
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 15 of 17 - Page ID # 157




       To determine whether a subsequent statement is voluntary, the Court must examine
“the surrounding circumstances and the entire course of police conduct with respect to the
suspect.” Id. at 318. If the first “statement is actually coerced,” the Court must also decide
“whether that coercion has carried over into the second confession” by examining factors
such as “the time that passes between confessions, the change in place of interrogations,
and the change in identity of the interrogators.” Id. at 310.

       This case does not fall squarely within Elstad because, unlike Elstad, Leon was not
in custody for the second interview and thus was not Mirandized between his first and
second statements. Although neither the Supreme Court nor the Eighth Circuit appear to
have decided the admissibility of a noncustodial statement taken after a technical Miranda
violation, the Court is not without guidance.

       Three other circuit courts have held, in analogous circumstances, that under Elstad,
the admissibility of a second inculpatory statement obtained after a Miranda violation but
in circumstances that did not require Miranda warnings “turns on whether the inculpatory
statement was knowingly and voluntarily made.” United States v. Pettigrew, 468 F.3d 626,
633-36 (10th Cir. 2006) (joining the Seventh and Ninth Circuits in concluding voluntary
“statements made without Miranda warnings but not in response to police interrogation are
admissible even though they followed an earlier voluntary statement made in violation of
Miranda”); see also United States v. Abdulla, 294 F.3d 830, 835, 837 (7th Cir. 2002);
Medeiros v. Shimoda, 889 F.2d 819, 823 (9th Cir. 1989) (“[B]ecause Miranda warnings
were not necessary, the key issue surrounding the admissibility of the second statement is
whether [the defendant] made it voluntarily.”). This Court will follow their lead.

       Here, Leon has not alleged his statements on August 18, 2018, were actually
coerced. 6 And the Court readily concludes his statements on July 24, 2019, were voluntary


       6
        Even if he had, the Court would find any taint had dissipated long before the second
interview. After making the unwarned statements, Leon was released from jail and
returned home. Ten months passed between the Miranda violation that made his first

                                             15
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 16 of 17 - Page ID # 158




for many of the same reasons it found Leon was not in custody. “A statement is involuntary
when it was extracted by threats, violence, or express or implied promises sufficient to
overbear the defendant’s will and critically impair his capacity for self-determination.”
LeBrun, 363 F.3d at 724 (quoting Simmons v. Bowersox, 235 F.3d 1124, 1132 (8th Cir.
2001)). Like custody, voluntariness depends on “the totality of the circumstances.” Id.
The Court considers both “the ‘conduct of the officers and the characteristics of the
accused.’” Id. (quoting Wilson v. Lawrence County, 260 F.3d 946, 952 (8th Cir. 2001)).
“[O]ne of the key concerns in judging whether confessions were involuntary, or the product
of coercion, [is] the intelligence, mental state, or any other factors possessed by the
defendant that might make him particularly suggestible, and susceptible to having his will
overborne.” Id. at 726 (alteration in original) (quoting Wilson, 260 F.3d at 952).

       As discussed above, Leon, an adult with prior experience with the police and no
particular vulnerabilities, voluntarily agreed to speak with the agents outside his home long
after the technical violation of his Miranda rights. See, e.g., Hernandez-Hernandez, 384
F.3d at 565 (“The fact the statement was given five days after the initial illegal detention
gave [the defendant] plenty of time to contemplate his situation and reconsider his decision
to confess.”). He was not restrained or threatened in any way. See LeBrun, 363 F.3d at
724. Within minutes, he admitted striking R.S. with a frying pan and reenacted the
incident. Id. The agents were aware of his unwarned statements but did not try to exploit
them during the second interview or make Leon any promises about his case to overbear
his will. Id. at 725-26.

       Having evaluated “the surrounding circumstances and the entire course of police
conduct” in this case, Elstad, 470 U.S. at 318, the Court concludes Leon’s statements on

statements inadmissible and the second interview, which took place in his front yard.
Different officers from a different agency conducted the second interview and did not treat
the interview as a continuation of the unwarned custodial interrogation. Any taint from
Leon’s first interview was gone before the second. See Hernandez-Hernandez, 384 F.3d
at 566-67 (concluding a second statement in analogous circumstances was admissible
based on “the lapse in time, change in location, and change in the interrogating personnel”
from the first statement).

                                             16
 8:19-cr-00248-RFR-MDN Doc # 37 Filed: 04/30/20 Page 17 of 17 - Page ID # 159




July 24, 2019, were voluntary and should be admitted. Cf. United States v. Briones, 390
F.3d 610, 614 n.3 (8th Cir. 2004) (finding subsequent statements admissible where the
defendant’s statements lacked significant continuity, “were separated by more than a day,
occurred in different settings, and were made to different law enforcement officers
representing different agencies”). Leon’s motion to suppress those statements is denied.

III.   CONCLUSION
       Based on the totality of the circumstances in this case, Leon was not in custody
when the agents interviewed him on July 24, 2019, and the statements he made were
voluntary. Although any statements he made on August 18, 2018, must be excluded under
Miranda, his later statements are admissible. Accordingly,

       IT IS ORDERED:
       1.    The government’s objections (Filing No. 35) to the magistrate judge’s
             findings and recommendation that defendant Omero Leon was in custody
             when interviewed on July 24, 2019, and that the statements he made that day
             were incurably tainted by the Miranda violation on August 18, 2018, are
             sustained.
       2.    The Findings and Recommendation (Filing No. 31) are accepted in part and
             rejected in part as set forth in this Memorandum and Order.
       3.    Leon’s Motion to Suppress Statements (Filing No. 13) is granted in part and
             denied in part. The government may not admit as evidence at trial any
             custodial statement Leon made on August 18, 2018, but may admit the
             statements he made on July 24, 2019.


       Dated this 30th day of April 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                            17
